              Case 2:17-cr-00203-JCC Document 341 Filed 12/16/20 Page 1 of 1




 1
 2
 3
                              UNITED STATES DISTRICT COURT
 4
                             WESTERN DISTRICT OF WASHINGTON
 5                                     AT SEATTLE

 6
     UNITED STATES OF AMERICA,                      )
 7                                                  )
                     Plaintiff,                     )
 8                                                  )
                v.                                  )   No. CR17-0203-JCC
 9                                                  )
     DARYL KILGORE,                                 )   ORDER ESTABLISHING NEW
10                                                  )   MOTIONS DEADLINE
                                                    )
11                                                  )
                     Defendant.                     )   [CLERK’S ACTION REQUIRED]
12                                                  )
                                                    )
13                                                  )
                                                    )
14
15          THIS MATTER having come before the Court on the motion of defendant, through his
16
     attorney Jeffrey L. Kradel, and the Government agreeing, and the Court having determined that
17
     ends of justice would be served by granting this agreed motion to reset the motions cutoff
18
     deadline. It is hereby ORDERED:
19
20          The pretrial motions deadline is reset to December 22, 2020. Any response shall be due

21   no later than January 11, 2021.

22   DATED this 16th day of December 2020.
23
24
25
                                          ____________________________________
26                                        The Honorable John C. Coughenour
                                          UNITED STATES DISTRICT COURT JUDGE
                                                                           KRADEL DEFENSE PLLC
       ORDER ESTABLISHING NEW                                             1001 4TH AVE., SUITE 4050
       MOTIONS DEADLINE- 1                                                      SEATTLE, WA 98154
